 In the Matter of ARTHUR J. WILTSE, DOING BUSINESS AS THE ANNARBOR PRESSandBINDERY WORKERS UNION LOCAL 20, INTERNA-TIONAL BROTHERHOOD OF BOOKBINDERS, A. F. L.Case No. 7-CA-39.-Decided July 8,1949DECISIONANDORDEROn February 4, 1949, TrialExaminerMyers D. Campbell, Jr.,issued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices, and recommending that he cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examineralso recommended that the complaint be dismissed insofar as it allegedthat the Respondent had engaged in certain other unfair labor prac-tices.Thereafter, the Respondent and the General Counsel filed excep-tions to the Intermediate Report, and the Respondent filed a brief insupport of his exceptions.0Pursuant to the provisions of Section 3 (b) of the Act,as amended;the National Labor Relations Board has delegated its powers in con-nection with this proceeding to a three-member panel Chairman Her-zog and Members Houston and Murdock].The Respondent's request for oral argument is hereby denied, as the'record,exceptions, and briefs, in our opinion, adequately present theissues andthe positions of the parties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner, except insofar as they are inconsistentwith the additions, exceptions, and modifications hereinafter set forth.1.The Respondent contended, at the hearing and in his brief, thatthe complaint herein should be dismissed. on the following grounds :85 N. L.R. B. No. 12.58 ANN ARBOR PRESS'59(a) The character of Respondent's business is essentially local, anditwould therefore not effectuate the policies of the Act to assert juris-diction over the Respondent.(b)The record does not affirmatively indicate the compliance ofthe charging Union with Section 9 (f), (g), and (h) of the amendedAct.(c)Service of the charge did not conform to the requirements ofSection 10 (b) of the amended Act.We find no merit in any of these contentions, and the motions todismiss are hereby denied for the following reasons :On commerce facts similar to those set out in the Intermediate Re-port, it was held, in a prior proceeding before the Board, that thebusinessnow operated by the Respondent affected commerce withinthe meaning of the original Act.:'No reason appears for altering thatposition now.Accordingly, for the reasons stated by the Board andthe court in that case, as well as those stated by the Trial Examinerherein, we find that the Respondent is engaged in commerce within themeaning of the amended Act.With respect to the Respondent's contention based upon Section9 (f), (g), and (h), we have recently decided that in complaint cases,as well as in representation cases, compliance with this section is amatter for administrative determination and is not litigable by theparties? Inasmuch as we are administratively advised that the Unionhas fully complied with the filing requirements, we shall reject thiscontention.With respect to his further ground that service of the charge did notconform to the requirements of Section 10 (b), Respondent arguesthat the charge was not served by the charging party, that service wasnot personal, and that service was not made upon him within theperiod specified by Section 10 (b); because his son accepted the regis-tered mail containing the charge and he himself did not learn of thecharge until more than 6 months after the occurrence of the allegedviolations.However, we have recently held that service of the charge by theRegional Director, as was the case here, is proper.3And while it is truethat Section 10 (b) speaks of service upon the person, we do not agreewith the Respondent that the phrase is used in the strictsense or as aword of art so as to exclude service other than personal.The com-prehensive usage of this phrase is shown by Section 11 (4), which1Matter of Horace G. Prettyman et at.,12 N. L. R. B. 640, rev. on other grounds, 117F. 2d 786(C. A. 6).2Matter of Paul'sValley Milling Company,82 N. L.R. B. 1266.3Matter of Erving Paper Mills,82 N.L. R. B. 434. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatesthat service shall be "either personally or by registered mail orby telegraph or by leaving a copy thereof at the principal office orplace of business of the person required to be served." The respondentargues that Section 11 (4) does not apply to service of the charge,because that Section refers to "complaints, orders, and otherprocessand papers of the Board," and the charge is none of these.We do notagree with the Respondent that Section 11 (4) does not apply to thecharge.But, even granting that Section 11 (4) is not applicable, con-sistency requires that, if service upon the person is used in the firstpart of Section 10 (b) to mean both personal and substituted service,thesamemeaning should attach to thesamewords in the proviso to thesame section.We therefore find no merit in this contention, and con-clude that service of the charge by registered mail satisfies the require-ments of the amended Act.'Nor do we find that service was not properly made within the statu-tory period.Well within this period, on February 9, 1948, a copy ofthe, charge was sent to the Respondent by registered mail, and acceptedfor the Respondent on February 10, 1948, by his son, who was also anemployee.The record indicates that mail was in fact regularlyaccepted by persons other than the Respondent, despite Wiltse's denialthat any one was authorized to do so.Moreover, we note that the com-plaint herein, which the Respondent admits he has received, and as tothe service of which no question is raised, was, similarly to the charge,served by registered mail and received by one of the Respondent'semployees.We therefore conclude, as apparently did the TrialExaminer, that the Respondent's son was authorized to act in behalfof the Respondent, and that the Respondent was served with the chargewell within the statutory period.5In the light of the foregoing, we conclude that the service require-ments of Section 10 (b) have been met.2.The Trial Examiner found, as set forth in the IntermediateReport, that the Respondent violated Section 8 (a) (1) of the amendedAct.We agree with this conclusion.However, in so finding, werely only upon the following conduct of the Respondent: 6 (1) Wiltsesinterrogation of employees Heman Miller and Eva Berry' as to their' Contrary to the Respondent's contention,our Rules and Regulations do not impel adifferentconclusion.Section 203.14 refers to service upon the person.But reading it,as we must,with Section 203.84, we findthat service by registered mail is expresslypermitted.6Matter ofQuarles Manufacturing Company,83N. L. R. B. 697.6In this connection,we place no relianceupon N.L.R.B. v. Prettyman,supra,asestablishing an anti-union animus in the Respondent.Nor do we rely upon Wiltse's state-ments at the hearing herein,cited by the Trial Examiner at footnote 18 of theIntermediateReport.'The Respondentcontendsthat testimonyrelativetowiltse's conversationwith Berryshould be stricken,since Berry testifiedthat therewas no threat of reprisal or promise of ANN ARBOR PRESS61.union membership; his further interrogation of Miller as to who werethe leaders of the Union; and his threat to Miller to close the binderyshould the organizational campaign succeed; (2) SuperintendentCovert's affirmation to Miller that Wiltse was serious in his threat toclosethe bindery if the Union should organize it; (3) ForeladySchneider's 8 interrogation of Berry as to why she had denied attend-ing the union meeting; (4) Laverne Rose's 9 interrogation of DonaldKalmbach.3.We agree with the Trial Examiner's apparent refusal to findthat the Respondent acted discriminatorily in ordering employeesReed and Lolmaugh, and the other girls in the bindery, to "go home"and in telling them that "if he wanted them, he would call themback." 10We are, however, unable to agree with his specific findingthat the refusal to reinstate Reed and Lolmaugh upon application onthe following day was likewise not violative of the Act.Although the Respondent contended that all employees quit onDecember 29, 1947, and the General Counsel argued that they had notquit but were, as the result of the Respondent's orders, discharged, weare of the opinion, as was the Trial Examiner, that neither position istenable.Rather do we find, as the Trial Examiner impliedly did,that, by leaving their work at the time and in the manner described inthe Intermediate Report, the bindery girls went on strike, and that, asstrikers, they retained their status as employees of the Respondentfor the purposes of the Act, and were protected against the unfairlabor practices prohibited by it 11As appears from the Intermediate Report, all the bindery girls,exceptReed and Lolmaugh, were offered, on the very day of thebenefit.We do not agree.Interrogation as to union membership isper seviolative of theAct.Matter of Ames Spot WelderCo.,Inc., 75 N. L. R. B. 352.That the employeeinvolveddid not consider the statement coercive or feel intimidated is not relevant.Matter of TheRed Rock Company,84 N.L. It. B. 521.1We find that Schneider is a supervisor within the meaning of the amendedAct.It isclear that she was the employees'first contact with management in the bindery; and thatthe bindery girls considered her a representative of management is shown by their presentingtheir wage demand to her on December 29.Under these circumstances,Schneider's remarksherein may be attributed to the Respondent.Matter ofJ. S. Abercrombie Company,83N. L. It. B. 524;Matter of TaylorManufacturingCompany, Inc.,83 N. L. It. B. 142.e The Respondent contends that Rose is not a supervisorwithin themeaning of theamended Act.However,we note that Rose had been superintendent of Respondent's plant,and, although no longer in this position,he still indicated to production employees themanner in which work was to be done.His status asan employeeconsidered to representmanagement is further established by Superintendent Covert's consulting him at the timeof the December 29 wage demand.For thesereasons, we find the Respondent chargeablewith Rose's statement.See cases cited at footnote8, supra.10The complaint in effect, contained such an allegation.Although the TrialExaminerdid not specifically dismiss that allegation,It is apparentfromhis other findings, discussedherein, that he concluded that the General Counsel had failed to sustain that portion of thecomplaint.'IN. L. B. B.v.Mackay RadiocfTelegraph Co.,304 U.S. 333. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDstoppage, reinstatement- to their former jobs; and all accepted.Reedand Lolmaugh, however, were not so favored.And upon their ap-plication the following day for reinstatement to the jobs which theyhad held, they were refused on the asserted ground that they were atthe bottom of the seniority list, and replacements for them had alreadybeen obtained.At the hearing, the Respondent gave as a furtherreason for such replacement that the work of Reed and Lolmaugh wasunsatisfactory.We are,however, unable to accept either reason as the ground for therefusal to reinstate.Insofar as the quality of their work is concerned,the record is devoid of any proof that any complaint was ever madeconcerning their work, or the performance of their duties.And hadthe Respondent truly been motivated by considerations of efficiency,he would not have included among the three hired as replacements,two girls who were totally inexperienced in this work.As to theirbeing replacedon seniority grounds, we note that the Respondentcontends in his brief that he never had a seniority policy in the binderyand that his criteria were an employee's usefulness and efficiency.While it is true that, when Reed and Lolmaugh applied for rein-statement, they had already been replaced, we cannot accept the Re-spondent's position, in effect, that it was fortuitous that Reed and Lol-maugh were theonlyemployees who were not reinstated.The prof-fered explanation for the replacement of only Reed and Lolmaugh isthat, while job applicants were reporting pursuant to Covert's requestto the State Unemployment Bureau, Covert decided that he mightcheck with the strikers to see whether they would be willing to returnthe next day at the prestrike terms of employment; and that he calledall the strikers except Reed and Lolmaugh because, by the time hereached them, all the other bindery girls had accepted and he hadalready engaged three applicants.However, the record clearly showsthat the Respondent, at no time, asked the State UnemploymentBureau to furnish more than two or three employees; that three em-ployees did apply pursuant to this request; and that the three werehired with the admitted intention of retaining two of them 12There is also uncontroverted testimony that the Respondent be-lieved that Reed and Lolmaugh were the leaders in the work stop-page, having been so informed by Covert and Witting, on the day of' Covert's testimony as to how many girls he asked for was contradictory.At one pointhe said that he did not specify any number,at another he said that if he did specify anumber, it was 10 or 12. Our finding herein is based upon the testimony of witting, agenerally credible witness, whose testimony in this matter is supported by the fact thatonly 3 girls did in fact appear as applicants for employment. ANNTARBOR PRESS63the stoppage 13In these circumstances, the unreliability of the prof-fered explanation, and the failure of the Respondent's other reasonsfor the replacement of Reed and Lolmaugh convince us that the Re-spondent selected Reed and Lolmaugh for replacement during thestrike in order to bar their reinstatement upon termination of thestrike and thus to rid himself of the two employees who were regardedas the leaders of the stoppage.That the belief as to the leadershipof Reed and Lolmaugh in the stoppage strongly motivated the Re-spondent is strikingly demonstrated by the Respondent's actionsabout 5 weeks later.Then, as appears herein, the Respondent sum-marily discharged employees Maluske and Kalmbach in violation ofthe Act, because of their presumed leadership in the Union whichwas formed in the interim.While an employer has the right to replace economic strikers inorder to carry on his business, that right is not unlimited, and an em-ployer may not use the device of replacement to rid himself of em-ployees objectionable because of union or concerted activity 14WhenReed and Lolmaugh applied for reinstatement, their applications wererefused on the ground that they had been replaced during the strike.As found above, their selection for replacement was discriminatoryin nature, and but for such discrimination, Reed mid Lohnaugh'sjobs would not have been filled during the short period of the strike,and Reed and Lolmaugh would have been reinstated together withthe other strikers.Accordingly, since Reed and Lolmaugh were acting in concert withthe other bindery employees for their mutual aid and protection withrespect to the matter of wages, the Respondent's discrimination againstReed and Lolmaugh for their activity with the group and for theirpresumed leadership thereof, discouraged membership therein inviolation of Section 8 (a) (3) of the Act.Furthermore, as the workstoppage and the presentation of the demand for a wage increase wereconcerted activities for the purpose of mutual aid or protection, theRespondent, by discriminating against Reed and Lolmaugh, inter-fered with, restrained, and coerced his employees in the exercise oftheir rights under Section 7 of the Act, thereby violating Section 8(a) (1) of the Act.'$ Because they were not in fact the leaders,the Trial Examiner concluded that theRespondent's belief was immaterial.This was clearly erroneous.If such belief was themotive for replacement,it is of so consequence that it was not founded in fact or mayhave amounted to no more than a suspicion.Matter of Boreva Sportswear,Inc., 73N. L. It. B. 1048.14N. L. R. B. V. Mackay Radio 4 Telegraph Co., supra.;cf.Matter of RepublicSteenCorporation(98"StripMill),62 N. L. R. B. 1008.- 64DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find further that, whether the discharges be regardedas a viola-tion of Section 8 (a) (1) or of Section 8 (a) (3), it is necessary toorder reinstatement and back pay in order to effectuate the policiesof the Act 154.We find, as did the Trial Examiner, that the discharges of DonaldR. Kalmbach, Harry G. Maluske, Eva Berry, and Robert Hanselmann,on February 4, 1948, were violative of the Act.We reject, as did the Trial Examiner, the Respondent's contentionsthat he did not know of the union membership of these bindery em-ployees, and that the discharges were due to a retrenchment policydictated by economic necessity.The record conclusively establishes that the Respondent consideredKalmbach and Maluske to be union members and leaders, in advanceof their discharge; that he sought to ascertain Berry's activity in theUnion shortly before her discharge, and that Hanselmann was a unionmember who was discharged at the same time.Under these circum-stances, and on the entire record, we find that the Respondent had'knowledge of the union membership and activities of these four dis-tchargees..With respect to the Respondent's contention that the dischargeswere made because of retrenchment, the record fails to establish thatthe Respondent found it necessary to discharge any employees for thisreasonafter February 4, and, contrary to Respondent's argument, itappears that the number of bindery employees has remained substan-tially unchanged between December 31, 1947, and September 29, 1948,the date of the hearing herein.We therefore find, for the abovereasons aswell as those stated by theTrial Examiner, that these four discharges were discriminatory."'ORDER.Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor16 In accordance with our practice the period from the date of the Intermediate Reportto the date of the Order herein will be excluded in computing the amounts of back pay towhich Mary A. Reed and Marjorie A. Lolmaugh are entitled, since the Trial Examiner didnot recommend their reinstatement or an award of back pay to them.Matter of QuarlesManufacturing Company,83 N. L. R. B. 697.'Bin affirming the findings as to Hanselmann and Berry,we do not rely upon Hofmann'squestioning of Hanselmann as to whether the latter,was bringing the Union into the shop,or upon Witting's statement that he thought Berry's discharge was because of the Union.The Respondent contends that Berry was discharged for the reason, among others, thatshe asserted an intention to engage in another work stoppage like the one on December 29.we, like the Trial Examiner,find that no such remark was ever madeby Berry.However,assuming the remark was made, it is clear that a discharge for so speaking is violative ofthe Act because it is directed at precluding employees from engaging in concerted activityin support of wages, hours,and other conditions of employment. ANN ARBOR PRESS65Relations Board hereby orders that the Respondent, Arthur J. Wiltse,doing business as The Ann Arbor Press, Ann Arbor, Michigan, hisagents, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Bindery Workers Union Local20, International Brotherhood of Bookbinders, AFL, or any otherlabor organization of his employees, by discharging, refusing to rein-state or in any manner discriminating in regard to their hire and tenureof employment or any term or condition of employment;(b) Interrogating employees in any manner as to their union activi-ties, views, sympathies, or membership;(c)Threatening closing of his plant in the event his employeesform or join a union ;(d) In any other manner interfering with, restraining, or coercinghis employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Bindery Workers UnionLocal 20, International Brotherhood of Bookbinders, AFL, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or pro-tection, and to refrain from any and all of such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employement asauthorized in-Section 8 (a) (3) of the Act..2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Mary A. Reed, Marjorie A. Lolmaugh, Eva Berry,Donald R. Kalmbach, Robert W. Hanselmann, and Harry G. Maluskeimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rightsand privileges ;.(b)Make whole Mary A. Reed, Marjorie A. Lolmaugh, Eva Berry,Donald R. Kalmbach, Robert W. Hanselmann, and Harry G. Mal-uske for any loss of pay each may have suffered by reason of thediscrimination against him or her by payment to him or her of a sumof money equal to the amount each would normally have earned aswages from the date of the discrimination against him or her to thedate of the Respondent's offer of reinstatement to a former or sub-stantially equivalent position, less his or her net nearnings duringsuch period; 1717As noted above,the period from the date of the Intermediate Report to the date of thisorder will be excluded in computing the amounts of back pay to which Mary A. Reed andMarjorie A. Lolmaugh are entitled,since the Trial Examiner did not recommend theirreinstatement or an award or back pay to them. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its plant in Ann Arbor, Michigan, copies of the noticeattached hereto, marked "Appendix A." 18 Copies of said notice, tobe furnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent or his representative, beposted by the Respondent immediately upon receipt thereof and main-tained for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material ;(d)Notify the Regional Director for the Seventh Region (Detroit,Michigan) in writing within ten (10) days from the date of thisorder what steps Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent discriminatorily laid off all the bindery girls onDecember 29, 1947, be, and it hereby is, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuantto a Decision and Order of the National LaborRelationsBoard, andin order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT dischargeor refuseto reinstate any employee be-cause of hismembership in or activity on behalfof BINDERYWORKERS UNION LOCAL 20, INTERNATIONALBROTHERHOOD OFBOOKBINDERS, A. F. L., or any other labor organization.WE WILL NOT interrogate our employees in any manner as totheir union activities, views, sympathies, or membership.WE WILL NOT threaten to close our plant if our employees joinor form a labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce ouremployeesin the exerciseof their right to self -organi-zation, to form labor organizations, to join or assist the above-named union or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to en-gagein concerted activities for the purposes of collective bargain-as In the event that this Order is enforced by a decree of a United States Court of Appeals,there shallbe insertedbefore the words: "A DECISION AND ORDER" the words: "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." ANN ARBOR PRESS67ing or other mutualaid or protection,or to refrain from any and-all of such activitiesexcept to the extent that such right may be-affectedby an agreement requiring membership in a labor organ-ization asa condition of employment as authorized in Section8 (a) (3) ofthe Act.AVE WILL oFFER to Mary A. Reed, Marjorie A. Lolmaugh, EvaBerry, Donald R. Kalmbach, Robert W. Hanselmann, and HarryG. Maluske immediate and full reinstatement to their former or-substantially equivalent positions without prejudice to any sen-iority or other rights and privileges previously enjoyed, and make-them whole for any loss of pay suffered as a result of the dis-crimination against them.All our employeesare free tobecome or remain members ofthe.above-named union or any other labor organization.We will not,discriminatein regard to the hire or tenure of employment or any term.or condition of employment against any employee because of mem-bershipin or activity on behalf ofBINDERYWORKERS UNION LOCAL 20,.INTERNATIONALBROTHERHOOD OF BOOKBINDERS,A. F.L.,or any other-labor organization.ARTHUR J. WILTSE, DOINGBUSINESS ASTHE ANN ARBOR PRESS,Employer.By ----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the date-hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTCecil Pearl, Esq.,of Detroit,Mich., for the General Counsel.George Meader, Esq.,andJohn S.Dobson, Esq.,of Ann Arbor,Mich., for the-Respondent.Mrs. Jane Dailey Seving,of Dearborn,Mich., for the Union.STATEMENT OF THE CASEUpon a charge duly filed by Bindery Workers Union Local 20, InternationalBrotherhood of Bookbinders,A. F. L., hereincalled theUnion, theGeneralCounseLof the National Labor Relations Board, herein respectively called the GeneralCounseland the Board, by the Regional Director of the Seventh Region (Detroit,Michigan),issued a complaint against Arthur J. Wiltse, doing business as The Ann857823-50-vol. 85-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDArbor Press, herein called the Respondent.The complaint alleged that the Re-spondent had engaged in, and is engaging in, unfair labor practices affecting com-merce, within the meaning of Section 8 (a), subsections (1) and (3), and Section2, subsections (6) and (7) of the National Labor Relations Act, as amended, 61Stat. 136, 29 U. S. C. Supp. I, Secs. 141,et seq.,herein called the Act.Copies of thecharges; the complaint, and notice of hearing thereon were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance :(1) that the Respondent has engaged in and is now engaging in certain unfairlabor practices affecting commerce as set forth and defined in the Act; (2) that,on or about December 29, 1947, the Respondent discharged and thereafter refusedto reinstate Mary A. Reed and Marjorie A. Lolmaugh for the reason that saidemployees had engaged in concerted activities for the purpose of collective bar-gaining and other mutual aid and protection; (3) that, on or about February 4,1948, the Respondent discharged and thereafter refused to reinstate Eva Berry,Donald R. Kalmbach, Robert W. Hanselmann, and Harry G. Maluske for thereason that each of them had joined and assisted the Union and had engaged inconcerted activities for the purposes of collective bargaining and other mutual aidand protection ; (4) that, by such acts and conduct, the Respondent discriminatedagainst the named employees and discouraged them from acting in concert forthe purpose of collective bargaining and discouraged membership of his employeesin a labor organization, in the exercise of the rights guaranteed in Section 7 of theAct and violated Section 8 (a) (1) and (3) of the Act; and (5) that, such actsand conduct of the Respondent constituted unfair labor practices affecting com-merce within the meaning of Section 8, subsections (a) (1) and (3) and Section2, subsections (6) and (7) of the Act.The Respondent's answer dated September 21, 1948, denied the jurisdiction ofthe Board and in the answer moved to dismiss the complaint because of want ofjurisdiction ; denied generally that he committed the unfair labor practices allegedin the complaint ; made certain affirmative allegations concerning the discharges ;and denied knowledge of any attempt to organize his bindery employees, and ofany union representation.Pursuant to notice, a hearing was held in Ann Arbor, Michigan, on September28, 29, and 30, and October 1, 5, and 6, 1948, before the undersigned Trial Exami-ner, duly designated by the Chief Trial Examiner. The General Counsel, theRespondent, and the 'Union participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.The Respondent was permitted to expresshis personal views on some of the issues.At the close of the General Counsel's case the undersigned sustained a motionto conform the pleadings to the proof with respect to immaterial variances.Theundersigned denied Respondent's motion to dismiss the complaint in whole and1There was no dispute that the Respondent was served with a copy of the charge and thecomplaint on September 14, 1948.Although Respondent in his testimony at the hearingdenied that he had been previously served with the charge,he failed to raise the point inhis answer and, according to an affidavit admitted as an exhibit,the original charge wasserved by the mailing of a copy thereof, by registered mail to the Respondent on February9, 1948.Furthermore, a return receipt of the post office was signed by John W. Wiltse onbehalf of the Respondent on February 10, 1948, showing receipt of the charge at Respondent'saddress on that date.The undersigned therefor finds that the charge was duly served uponthe Respondent on February 10, 1948, in accordance with the terms of the Act. ANN ARBOR PRESS69in part on specific grounds numbered 3 2 and 4, and reserved ruling on the 1st,2nd, and 5th, grounds,' to wit :1st, that the evidence failed to'sustain the charge of unfair labor practices,2nd, that the evidence failed to sustain the jurisdiction of the Board,3rd, that there was no evidence of compliance (by the Union) with section9 (f), (g), and (h) of the Act,4th, that there was no admissable evidence of service of a copy of the chargeupon respondent, and5th, that there was no evidence to establish the Union as a labor organiza-tion within the meaning of the Act, Section 2 (5) and admitting to member-ship employees of Respondent.The undersigned reserved rulings on Respondent's motion to dismiss para-graph 6 of the complaint and that part of paragraph 7 of the complaint relatingto Robert W. Hanselmann and denied Respondent's motion to strike that portionof the testimony of Eva Berry relating to the conversation with the Respondent.,on February 4, 1948.The undersigned reserved ruling on Respondent's motionto strike all testimony of witnesses for General Counsel as to the senioritypolicy of the management of the Respondent. The same rulings were made onRespondent's motions when renewed at the close of all of the evidence,* and theundersigned reserved ruling on Respondent's motion to strike all of the evidencein the record purporting to consist of statements by the Respondent, his agents,and supervisory employees, which contain no threat of reprisal or force or promiseof benefit.The motions on which ruling was reserved are now disposed of in ac-cordance with the considerations, findings, and conclusions, herein.The parties presented oral argument at the close of the hearing.All partieswere granted time for filing briefs and proposed findings and conclusions.Abrief was filed by the General Counsel and a brief and proposed findings and.conclusions have been filed by Respondent.'The briefs and proposals have beencarefully considered.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTPrior to March 1945, the Respondent, Arthur J. Wiltse and Horace G. Pretty-man as co-partners d/b/a The Ann Arbor Press, were engaged in the commercialletterpress printing business in Ann Arbor, Michigan.' Since the dissolution ofthe partnership in March 1945, the Respondent, Arthur J. Wiltse d/b/a The AnnArbor Press, has continued the business of the partnership under the samename, with his plant and offices in Ann Arbor, Michigan, engaging in letterpress7The contention of Respondent involving the question of the Union's compliance withSection 9 (f), (g), and(h) of the Act are foreclosed by such Board decisions asBaldwinLocomotive Works, 7.6 N.L. R. B. 922, and LionOil Company,76 N. L. R. B. 565, to the effectthat compliance is an administrative,and not a litigable,issue.'The other contentions are disposed of herein.' Respondent's proposed findings and conclusions are ruled upon as follows, to wit :Proposed Findings C and D are granted; and A, B, E, F, G, & H are denied in theform stated.Proposed conclusions A, B, and C,are denied. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD.priting, typesetting, presswork, binding, and shipping of printed material, in-cluding periodicals, school annuals, trade magazines, and journals.'During the calendar year of 1947, the Ann Arbor Press, purchased rawmaterials, consisting principally of paper, ink, and metal ; amounting to approxi-mately $20,000 worth was shipped from points outside of the State of Michiganto Ann Arbor. During the same period, Respondent purchased $2,000 worth ofrepair parts from outside the State of Michigan. In addition, the Respondenthad a substantial amount of his printed material bound by the firm of Brockand Rankin, in Chicago, Illinois, at a cost of $15,000, and for that purpose, firstshipped the printed material to Chicago, and then had the bound product re-shipped to Ann Arbor, Michigan.During the same year, the Respondent's sales of printed material amountedto $850,000.Of this amount, $190,000 by value consisted of periodicals printedby the Respondent and mailed by him to numerous points outside, as well aswithin, the State of Michigan ; $6,000 by value consisted of printed materialshipped by rail to the Government Printing Office in Washington, D^. C.; and$59,000, by value consisted of advertising material such as folders, catalogues,broadsides, and parts books, which were printed for and shipped to variousautomobile and other industrial companies whose sales are Nation-wide butwhose plants are within the State of Michigan.'Upon the foregoing facts, contrary to the contention of the Respondent, theundersigned finds that the Respondent is and was engaged in commerce withinthe meaning of the Act, Section 2, subsections (6) and (7).7The undersigned reserved ruling on motion of the General Counsel to takejudicial notice of a Federal Court decision involving this Respondent and theBoard.The motion is sustained and the undersigned has reviewed the opinionin the case ofN. L. R. B. v. The Ann Arbor Press,117 F. 2d 786, and finds thatthe Circuit Court of Appeals of the Sixth Circuit on February 13, 1941, foundthat the Board had jurisdiction over the Respondent. That settled the question,and the undersigned finds there has been no material change in character of Re-spondent's business to the time of this hearing."11.THE ORGANIZATION INVOLVEDBindery Workers Union Local 20, International Brotherhood of Bookbinders,A. F. L., is a labor organization admitting to membership employees of Respondent.5Among the publications printed by the Respondent are : The American Foundryman, amonthly with a circulation of 11,000; Michigan Law Review, published 9 times a year,with a circulation of 3,500; American Journal of Pathology, a monthly with a circulationof 3,300; Cancer Research, a monthly with a circulation of 1,200; and the National DixisDistributor,a monthly with a circulation of 1,200, for oil stations.'General Motors Truck,Kaiser-Frazier Corporation, Ford Motor Company, Buick MotorCar Division,Bulldog Electric Company, and Argus, Inc.T In theMatter '. f Phoenix Mutual Life Insurance Company, 73 N. L.R. B. 1463;CloverFork Coal Comj'Y y v. N. L. R. B., 97F. 2d 331.8Upon similar evidence as to the interstate character of the business of the precedingpartnership of which the Respondent Wiltse was a member, the Court of Appeals,Sixth Circuit,found that the Act applied to the conduct of the partnership business andsustained the Board's jurisdiction.N. L. R. B. v. The Ann Arbor Press,117 F. 2d 78G_See alsoN.L. R. B. v. Fainblatt,306 U. S. 601. ANN ARBOR PRESSIII. THE UNFAIR LABOR PRACTICESA. Introduction71Arthur J. Wiltse d/b/a The Ann Arbor Press is engaged in letterpress printing,including setting type, presswork, and bindery work.He had departments forthe various functions of the business, consisting of an office, a composing room,a pressroom, a bindery, and a shipping department.Mr. Arthur J. Wiltse hasbeen sole owner and sole manager since March of 1945, and had practically theentire management thereof for the 18 years he had been connected with TheAnn Arbor Press. The composing and pressroom employees have been unionmembers and have operated under union contracts at various periods forseveral years.9The supervisory staff under Mr. Wiltse, the owner and manager, consisted of'William Covert, superintendent of the plant, Clair Witting, working foreman ofthe bindery and in charge of shipping department, and Rose Schneider, workingforelady in charge of the bindery girls.On December 29, 1947, there were fifteen (15) female employees, includingRose Schneider, in the bindery, and on December 31, 1947 (2 days later) therewere sixteen (16) females, including Rose Schneider, and seven (7) male em-ployees, including Clair Witting.On September 29, 1948 (during the hearing)there were fourteen (14) female and eight (8) male employees in the binderyincluding the 2 supervisors.On December 29, 1947, all of the girls working in the bindery departmentengaged in a concerted work stoppage. There is no evidence that any unionor union activity had any connection therewith.The first evidence of any union activity in the bindery department is that ofthe organizational meeting on January 31, 1948, as set forth later.On February 4, 1948, four of the bindery and shipping department employeeswere discharged. They had joined the Union, but there was no contract betweenthe Union and the Respondent, and there had been no attempt at recognition.and no attempt to enter negotiations for collective bargaining.B. The work stoppage on December 29, 1917As stated above there is no evidence that any union activity had any connection-with the work stoppage on December 29, 1947.During the morning of that-day several of the 15 girls in Respondent's bindery began a discussion about araise in wages and it continued until all of them reached an agreement amongthemselves that they would all ask for the raise at the same time. Then, all.at one time, they stopped their machines, or quit the work they were doing, andgathered around the forelady, Rose Schneider's machine, and asked her to requestthe Respondent to give them all a 10-cent an hour wage increase. Schneidertold them she would have to call the foreman, Clair Witting. Foreman Wittingwas in the bindery at the time and came over to the group of girls. Several ofthem in unison told him they would have to have a 10-cent an hour raise in payor they would not work.The foreman said he would see what he could do and left9 The unionization of the composing and pressroom employees is shown by the undis-puted testimony of William Kitchen, foreman of the composing room, and of Wilfred Hanson,foreman of the pressroom.It is also shown in case ofHorace 0. Prettyman at al.,12N. L. R. B. 640.0 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe bindery room and went to the office of Superintendent Covert. Covert askedhim if he was sure they would not work unless they got more money,and senthim back to the group of girls to find out, also,to get them to write their namesand hourly wage rates on a piece of paper.On securing the paper,on which eachone wrote her name and rate, the foreman again went to the superintendent'soffice.The girls waited a while and discussed whether to continue to wait thereor go out to lunch and return atfer the lunch period for the answer.Just atthe lunch period time 11: 45 a. in. and as the girls were preparing to leave the-bindery, the foreman and superintendent came out of the office and the foremansaid to them that they could go home and if he wanted them he would call them,back.The girls then left the plant.The superintendentthencalled the State unemployment bureau for replace-ments, and then decided to try to persuade the girls to return to work.Hetelephoned and asked each one if she would reconsider and return to workthe next day at the same rate of pay.Each one called said she would if therest of the girls agreed.The last two on the seniority list, Mary A. Reed andMarjorie A. Lolmaugh,were not called because three girls from the unemploy-ment bureau had been engaged during the afternoon to report for work the nextmorning.The next day,December 30, 1947,Mary A. Reed and Marjorie A. Lolmaugh,called at the office of the superintendent,and in answer to their inquiry as to whythey had not been called, were told that they had lost their seniority when theywent out ; that their positions had been filled;that he did not need them at thattime, but would call them if he needed them.1.The alleged discriminatory dischargesThe General Counsel contended that Reed and Lolmaugh were discharged,.for engaging in concerted action for the purposes of mutual aid or pro-tection.The Respondent contended that they had voluntarily terminated their-employment and he was under no obligation to reinstate them, as replace-ments had been employed before they applied for reinstatement.Reed and Lol-maugh and two others of the bindery girls testified at the hearing and recited,.what impressed the undersigned as, a well rehearsed account of the events ofthe morning of December 29, 1947.It was not disputed that it was customary for the bindery workers to shutdown the machines a few minutes early to prepare for the lunch period which.began at 11: 45 a. in.The foreman, Clair Witting, testified as to the events ; his being called overto the group of girls about 11: 30 a. in.; 10 upon being advised that they demandeda 10 cent an hour raise or would not work he said he would see what he coulddo about it ; his going from the bindery room to the office of the plant superin-tendent and relaying the demand ; his being sent back to the bindery to be sureif the girls had said they would not work unless they got the raise, and obtainingthe paper on which he had had each one of the 15 girls write her name and rate ofpay; his return to the superintendent's office and the discussion of the demand10The undersigned accepts Foreman Witting's version as substantially reflecting theevents, the time consumed. and the demand.His version is strengthened by the testimonyof the girls themselves as well as the male bindery workers, Kalmbach and Maluske. Itwas not disputed that the girls were told to go home and they would be called if wanted. ANNARBOR PRESS73with the superintendent ; and then he and the superintendent coming out of theoffice and telling the girls to go home just at 11: 45 a. in. as the male binderyworkers were leaving the bindery for the lunch period.Marjorie A. Lolmaugh testified that after Witting obtained the paper, withthe names and rates of pay, it was "around ten minutes or fifteen minutes" beforehe came out and told the girls to go home. It was undisputed that some of thegroup "punched out," after leaving the bindery-going to the rest room for wash-ing up and for wraps-going down the stairs to the time clock, at 11: 51 a. in.Harry G. Maluske, a male bindery worker, testified that he continued workingafter the girls had congregated around Rose Schneider and said very positivelyat was 11: 42 a. in., as he was going to the washroom to prepare for lunch period,when he heard Witting tell the girls to go home. This was after the girls shutdown their machines ;-called Witting over to the group ; the two conversationswith him ;-his two trips to the superintendent's office ; the writing of the 15names and rates ; the undisputed wait, by the girls, for an answer ; and theinstructions to the girls to go home.Donald R. Kalmbach, another male bindery worker, testified that he was stillworking after he noticed that the girls were congregated around Rose Schneiderand they were still talking when he left to go to lunch at approximately 11: 45a. in.He alsosaidthe occurrence was near lunch time, within a three-quarterof an hour period.11The bindery girls testified they did not say that they would not work if theydid not get the 10-cent raise.However, Foreman Witting testified they toldhim, in unison, on each of the two discussions he had with them, that they wouldnot work.Mary A. Reed testified she "didn'thear"anyone say that they wouldnot work. (Emphasis supplied.) In considering this dispute of facts, togetherwith the undisputed testimony as to the question and answer, when the superin-tendent 12 telephoned some of the bindery girls during the afternoon of December29, 1947, and asked each one if she would return to work at the same rate of payand was advised that she would do what the rest of the girls did,1° the under-signed finds these issues in favor of the Respondent and against thecomplainants."2.ConclusionsThe undersigned finds that all of the bindery girls had concertedly shut downtheir machines and stopped work approximately 15 minutes before the authorizedlunch period of 11: 45 a. in. and had jointly communicated their demand for a11It appears from the consideration of the admitted events, that the only reasonableinference that can be drawn therefrom is, that the time consumed was considerably morethan just a few minutes.The undersigned finds that the work stoppage occurred at orjust before 11 : 30 a. in.12Covert,the superintendent,testified on cross-examination that he considered the girlsdischarged.On redirect he explained his meaning,which the undersigned accepts ; thatall of the girls quit on that day and he did not discharge them, as he told them he wouldcall them back if he wanted them back.1sViolet Bachman, one of these employees, testified, "He [Covert] asked me if I wantedto return to work and I told him I would do what the rest of the girls did.He said,so far,the ones he had called was going to return."14This finding,upon the contested issue of refusal to work unless the raise was granted,is based upon the credited testimony of Foreman Witting, together with the reasonableinference drawn from all the evidence as to the conduct and attitude of the girls when theyquit their work and demanded the raise,and from their statements on being called toreconsider. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDwage increase to Foreman Witting. Thereafter, they concertedly refused toperform any further work, did not work, and awaited an answer to their demand.The foreman answered by sending them home and saying he would call them ifhe needed them. By their concerted refusal to work on Respondent's time, andtheir leaving the plant together, they manifested an intent to continue with their-concerted demand.The Respondent's superintendent engaged three new employees as. replacementsand asked each of the bindery girls, except Mary A. Reed and Marjorie A.Lolmaugh, if they would reconsider and return to work at the same rate of pay.The calls were made in order of seniority and the replacements had been effectedbefore the two named had been reached, as they were the last two on the senioritylist.The Respondent was not required to call them and the undersigned findsthat they would not have been called in any event for the above reasons. Theundersigned attaches no importance to the Respondent's statement that the twogirlsmay have been ringleaders in the work stoppage, for it clearly appears fromall of the evidence, that the ringleaders were, in fact, other and different persons.Therefore, it is found that there was no discrimination in regard to the hireand tenure of employment of Mary A. Reed and Marjorie A. Lolmaugh. It willaccordingly recommend that so much of the complaint as alleges that Mary A..Reed and Marjorie A. Lolmaugh were discriminatorily discharged, be dismissed.16C. The discriminators/ discharges on February 4, 19181.Background and organizational activitiesAs stated before, Arthur J. Wiltse had practically the entire management ofThe Ann Arbor Press for about 18 years. His experience with unions and organi-:zational activities appears to have begun about 1932 and the activities in 1937and early part of 1938 among his composing room employees led to charges ofunfair labor practices 19The record does not disclose the time or circumstances of other activities, butis clear that both the composing room and pressroom were organized and operatingunder union contracts or under negotiations for renewal thereof, at the time ofthis hearing.At the time in issue there were about 21 rank and file employees in the bindery-and about 4 in the shipping department.Allwere under the supervision ofForeman Witting.Janudry 31, 1948, was the date of the first union organizational meeting ofRespondent's bindery department employees.The Union held the meeting at theAllenel Hotel in Ann Arbor, Michigan, and it lasted about 2 hours. There is noevidence of any prior union activities in the bindery. That meeting was attendedby several of the bindery employees including the four employees that weredischarged on February 4, 1948.172. Interference, restraint, and coercionThe Respondent Arthur J. Wiltse had previously demonstrated his antipathytoward unions and union activity.The pattern of his aversion began, as11N. L. R. B. v. Mackay Radio & Tel.Co.,304 U. S. 333.16HoraceG.Prettyman et al.,supra.17The organizational meeting was conducted on behalf of the Union by Jane DaileySeving, business representative, secretary and bookkeeper of Bookbinders Local 20.TheUnion's recognition of Respondent's bindery has been withheld pending this proceeding. ANN ARBOR PRESS75recited in thePrettyman et al.,case, cited above, wherein his statements, con-duct, and publications clearly show such views, and continues through his owntestimony, statements, and attitude in the instant case."There is no direct evidence that the organizational activities of January 31,1948, came to the attention of the Respondent before February 4, 1948, the dayon which he made inquiries of bindery employees about the Union and aboutorganizing the bindery.The bindery room area was small. It is reasonable toinfer from all the evidence that information as to union activity would, and, theundersigned finds, did, come to the attention of the Respondent within the timeelapsed after the organizational meeting and before the discharge of some of theemployees involved in the union activity on February 4, 194819 This finding isbased upon the admitted investigation of union activity by Respondent A. J.Wiltse, his supervisors, and officials.He testified that on February 4, 1948, he"might" have discussed with Miller some of the problems of running the binderyeconomically if it was organized, and pointed out to him [Miller] many difficultiesof operating The Ann Arbor Press economically at the present time and dis-cussed the possibility of its being even more difficult if it was organized. In replyto questions concerning any specific conversations with other bindery employees,Mr. Wiltse testified "And if I did have any conversation with them about whetherthere was going to be a union or not, I had a right to, I don't know how theywould ever get a collective bargaining agreement if they wanted to be representedby a union without my knowing it sometime." 20Generally denying the commission of unfair labor practices, the Respondentasserted that after the work stoppage on December 29, 1947, and for some timebefore, he "had been concerned with the production of The Ann Arbor Pressgenerally throughout the plant and was watching the operation of the business.to see what was causing trouble and disturbance, what the slow-downs were for,and this insurrection that occurred on the 29th of December aroused me [Wiltse]to believe that the plant wasn't operating well."And "determined that I wasgoing to thin out the bindery somewhat because of the pay roll and the excessivenumber of people working there. .. ."He did not advise his superintendentor the bindery foreman of his plan "to thin out the bindery somewhat." n Theadditional reasons alleged for the discharge of the four named above, will bediscussed later.February 4, 1948, was indeed a day of action on the part of Mr. Wiltse, theRespondent.He telephoned from his home before working hours and ordered his19This finding is based upon a careful consideration of the case cited,and of the evidence,in the light of Mr. Wiltse's entire course of conduct, his voluntary statements during thehearing, and the record herein, as a whole.He said "The labor policies of The Ann ArborPress are entirely within me." In reply to a question about one of the dischargees, "Thatis right.I had a complete right to, my business, I don't have to employ anybody if I don'twant to."19Brenner Tanning Company, Inc.,50 N. L. It. B. 894;Matter of Firestone Tire of RubberCompany,62 N. L. R. B. 1325.20Heman "Bus"Miller was a production employee.His testimony and that of otherwitnesses, as to the pertinent conversations and inquiries, are discussed later.21There was no supporting evidence or clarification of the alleged trouble and disturbance,and slow-downs, or of the belief that the plant was not operating wellThe thinning outof the bindery because of the pay roll and the excessive number of people is refuted byundisputed evidence and by exhibits of record. It is clear that 3 new bindery girls wereengaged for trial on December 30, 1947, with the intention of retaining 2 of them as perma-nent employees.The exhibits show 23 bindery employees on December 31, 1947, and 22on September 29, 1948.(Time of hearing.) 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendent, Covert, to discharge Harry G. Maluske, saying "get that manout of here before I come in." The superintendent carried out the order and ef-fected the discharge of Maluske about 8: 30 a. m.Mr.Wiltse came into theplant and personally discharged Hanselmann about 8: 45 a. in. Then in the after-noon he personally discharged Kalmbach and ordered Eva Berry discharged at.about 3: 30 p. in.The summary and precipitate manner in which the discharge of the three-bindery employees and the one truck driver 2 was effected during the day, whichwas contrary to Respondent's policy and normal procedure, is significant in con-sidering motivation of the Respondent therefor 2ClairWitting, the working foreman of the bindery, testified there had neverbeen a time during his 5 years at Respondent's plant, that four employees weredischarged in 1 day.He further testified that on the morning of the day of thefour discharges, he talked to Mr. Wiltse, the Respondent, and that Mr. Wiltse"`wanted to know if I thought `Buz' 24 [Miller] had anything to do with theunion," and "I said I didn't know." "He asked me if I would find out."Wittingthen went over and told "Buz" Miller that Mr. Wiltse wanted to see him aboutthe Union, to go to the office and talk with him.Heman Miller, a production employee, had worked in the Respondent's binderyfor about 5 years.He testified that shortly after 9 a. in. on the day involved,?Foreman Witting asked him what he knew of any union activities around thebindery, that Mr. Wiltse had asked him to find that out.Miller then went in the<office and had the following conversation with Mr. Wiltse.Q. State the conversation with Mr. Wiltse.A. Mr. Wiltse asked me if I belonged to the union that was being organizedin the bindery and he asked me that he had heard I was the head of it. Heasked me if I was, and I denied that. I denied being at the meeting at theAllenel Hotel.At the time he told me then that if there was a Union wentin he would close the bindery entirely, that he couldn't afford to pay unionwages.Then he talked considerably about the cost of operating the plant.That was about all.Q. Did he threaten you?*aaa*aeA. Mr. Wiltse told me that if I was the head of the union that he wouldfireme then.Covert, the superintendent, testified he was present part of the time when theabove conversation took place on the morning of the discharges, and that heheard Mr. Wiltse ask Miller if he was a member of the Union and if he liked them['unions], and when Miller said no to both questions, Wiltse said, "Well, you havealways been a good employee of ours, always done your work well. I am verypleased with your views, they coincide with mine."'Heman Miller further testified that during the conversation Wiltse also askedif he knew who was helping to organize the Union in there [bindery] besidesHarry, and "he didn't know Harry's name, and he turned and got that fromCovert."Covert supplied Harry's name with the statement, "The fellow I firedout of here this morning."Miller testified that Mr. Wiltse was under the im-reAll four were considered as bindery workers, and were under the supervision of ForemanWitting.The evidence shows that when heavy work was required of truck drivers, binderyworkers would assist them, and when not busy, the truck drivers wouldassist inthe bindery.28Stewart Warner Corporation,55 N. L. R. B. 593.11Heman Miller is referred to inthe recordby nicknames of "Bus" and "Buz." ANN ARBOR PRESS77pression there was two people organizing the men, and he only knew who onewas and wanted to find out who the other one was. Miller further said that Mr.'Wiltse said he would close the bindery if the Union was organizing. Then onleaving the office, Covert told Miller that A. J. [Wiltse] meant it when he wasreferring to laying off the entire shop if the Union was formed.Miller returned to his work and later in the afternoon Mr. Wiltse came outto the bindery and told Miller he had found who that other fellow was and that3t would take him about 2 minutes to get rid of him. He was referring to DonaldR. Kalmbach."3.The dischargesEva Berryfirstworked in Respondent's bindery from 1938 into 1942, then,returned in 1945 and worked until her discharge in 1948. She worked at various.Jobs in the bindery, had been given two raises, and her work had been praisedby her foreman. She took part in the shut-down on December 29, 1947, butreturned to work the next day. She attended the organization meeting of the.Union on January 31, 1948.On the morning of February 4, 1948, the forelady,Rose Schneider, asked Berry if she had attended that meeting. That afternoon,Respondent Wiltse came and talked to her.Wiltse testified, "Eva Berry was given her check, I think, on that same day inthis same process of trying to correct what I thought was a bad condition in the:bindery.I went over to Eva Berry, I saw her running a machine and smokingover there, and she smokes incessantly,' and I went over and talked with herand I said, "Now, are you going to take part in any more shutdowns of the type'we bad the other day?" And she said she would if it would benefit her any, and It.turned and walked away. I said nothing. I went in the office and I didn't say.anything to her at all further, I went in the office and had a check made out for.her, sometime that afternoon, not immediately."Berry testified, "Mr.Wiltse came in and he come over to me and asked meif I joined the Union, and I said, 'No.'He said, 'Do you swear that you didn't.join the Union,' and I wouldn't answer him and he asked me if I thought theUnion would give me a job, and I said, 'Yes.'He asked by if I would join theUnion and I told him, 'Yes, if I get more money,' and he told me that the Unionwouldn't give me a job, that he was the one that gave me a job and then he walkedaway."The undersigned believes and finds that Berry's version of the conversationwith Respondent is more acurate."Just after the conversation Mr. Wiltse went over to Rose Schneider, talkedto her and left.Then Schneider, again went over to Berry and asked her why26The findings as to the statements,questions of organizational activities,and threatsby the Respondent, are based principally upon Miller's testimony, supported by that ofForeman Witting.Both impressed the undersigned favorably as honest and reliable wit--nesses, even though Witting was vague and indefinite on dates and surrounding details.'Covert's testimony is credited herein where it appears against Respondent's interest.Theinterrogations were denied by Mr. Wiltse only as to intent and circumstance.He said he"might"have asked such questions,and as stated before, said he "had a right to."20 Smokingwas permitted.24This finding is based on the testimony of Berry, who impressed the undersigned favorablyin this aspect of her testimony and is supported by careful consideration of all the testimonyregarding the Respondent's statements and conduct on that day and at the hearing, togetherwith his own testimony wherein he admitted his Investigation of organizational activityand also said,"and if I did have any conversation with them[bindery employees] aboutwhether there was going to a union or not, I had a right to," etc.. . . 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe girls had lied, and said the girls were all admitting that they ha.d been to,the union meeting."It was undisputed that Eva Berry was discharged about 3: 30 p. m. on Feb-ruary 4, 1948.Both Superintendent Covert and Foreman Witting said they hadnothing to do with it.The foreman was asked if he knew why she was discharged and he testified"well, I think it was because of the Union."Donald R. Kalmbachfirstworked in Respondent's bindery from June 1937until October 1941 when he went into the Army, where he served until Decem-ber 1945.He then returned to the bindery.He had been discharged on oneoccasion for refusing to obey Mrs. Wiltse's order to clean ashes out of the base-ment of her home.He had received several increases in pay and at the time ofhis discharge his wage was highest of the production employees and he rankedsecond in seniority.He attended and joined the Union at the organizationalmeeting on January 31, 1948.The Respondent testified he had decided to discharge Kalmbach several daysbefore February 4, 1948; that "in the thinning out process I selected him as onewe didn't need any longer because I had known him to be disgruntled and anagitating type of individual from the time we first hired him.My wife firedhim once a good many years ago for refusal and insubordination.He was grum-bling around the bindery all the time, kicking about certain things, whatever the.foreman would want him to do, he wasn't a satisfactory employee." 29Kalmbach testified he was ordered to see Laverne Rose about 3: 30 p. m. thatday.On reporting to the office Rose said "Don, I have known you for a longtime and I feel rather responsible for you.What is this stuff about the Union?"and tell us about it."Mr. Wiltse came to the door, and among other things toldKalmbach, if he liked the Union so much, he could let the Union get him a job,and discharged him.Laverne Rose, a salesman for Respondent, had been plant superintendent be-fore the time involved.While it was not contended that he was a supervisor,the bindery employees considered him as a representative of the management,and the undersigned so finds."As stated before, Miller testified Wiltse told him he had found out that Kalm-bach was one of the organizers and it would take about 2 minutes to get rid ofhim.31Itwas undisputed that Kalmbach was discharged about 3: 30 p. m. onFebruary 4, 1948.Robert TV. Hanselmannwas employed as a truck driver by the bindery fore-man in February 1947. The Respondent had two trucks and maintained threeover-the-road truck drivers.On long trips a helper accompanied the driver.." Rose Schneider did not testify."Foreman Witting testified be did not know why Kalmbach was discharged.There wasno credible testimony offered by Respondent to support the claim that Kalmbach was nota satisfactory employee.aoAssuming that [Rose]was not a supervisory employee,but was in a position whichwould justify other employees in believing he spoke for management-held responsible-for activities.Julius Resnick, Inc.,74 N. L. R. B. 184.2iThe findings herein are based upon the credited testimony of witness Miller (see foot-note 25,supra)and upon the undersigned's determination of the credibility of witnessKalmbach as it is reflected by the reasonableness of his testimony, his attitude and demeanorwhile on the witness stand, and upon all the evidence affecting the conflicting points. ANN ARBOR PRESS79Hanselmann drove a truck in Michigan and into and through other States onRespondent's business.When not driving he assisted in the bindery at variousjobs.He received three raises in wages and had been praised for his work.Otto Koch, a shipping clerk, occasionally drove a truck, but was not consideredan over-tbe-road truck driver.Hanselmann attended the organizational meet-ing of the Union on January 31, 1948.He joined at that time and was the onlytruck driver present.Hanselmann was discharged about 8: 45 a. in. on February 4, 1948, by Mr.Wiltse.He testified Wiltse came up to him in the shipping room and told him togo into the office, turn in his time, and get his check ; that he had to let 75 per-cent of the shop go ; there was not enough work there to keep them.As Hansel-mann was walking to the office with Hoffman, treasurer, he was asked what waswrong and if he did anything wrong. He replied that there was nothing heknew of.Then Hoffman asked him if he had intentions of bringing any unionaffairs into the shop, and Hanselmann replied, "No." 22Mr. Wiltse testified that in his same operation of thinning out the bindery heexamined the shipping department and found four truck drivers out there insteadof three, the number that had always been maintained.Koch, a part-time truckdriver, made a fifth.So he decided that Robert Hanselmann would have to belaid off.He was unable to name the four truck drivers and the evidenceclearly shows that there was onlythree,including Hanselmann and that RobertDomke, a new truck driver, washiredafterHanselmann was discharged.(Emphasis supplied.)Respondent's superintendent knew nothing about this discharge and his fore-man did not know why Hanselmann was discharged or anything about it untillater that day.Harry G. Maluskewas hired as an apprentice in Respondent's binderyin June 1947. In November and December 1947 he worked at Mr. Wiltse's farmfor 3 or 4 weeks and then returned to work in the bindery where he continueduntil his discharge.He attended the union organizational meeting and joinedon January 31, 1948.On February 3, 1948, Foreman Witting told Maluske hewould be terminated in 1 week.However, he was discharged about 8: 30 a. in.on February 4, 1948, and at that time, Witting told him Mr. Wiltse had phonedand said to give him his check.Air.Wiltse testified, "I studied over the bindery and for some time I hadknown that Harry Maluske wasn't the best type of employee to get productionfrom.I had him out to the farm, he had worked out there sanding some floorsand they had been very unsatisfactory.And I determined from talking withthe foreman that he wasn't a very good production man at all," and that to thinout the bindery pay roll Maluske was chosen as one to be dropped.The foreman testified that the quality of Malusek's work was all right, andthat he did everything he was asked to do; that he did not miss any time andthere were no complaints.The foreman also testified that he had never dis-cussed or reported Maluske to Wiltse before February 3, 1948, and never triedto find out why he was discharged.E2 It was notcontended thatHoffman,treasurerfor Respondent, was a supervisor orspoke formanagement.However, the statement attributed to him, which was not denied,and he did not testify,infers that managementdid have knowledge of the union activity,whichthe undersigned has found.22There wasno evidence offered to show any change in the number of over-the-road truckdrivers maintained. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDMiller testified, as set out before, that about an hour after Maluske was dis-chargedWiltse asked him who was helping to organize the Union in there-besides Harry [Maluske].844.ConclusionsThe Respondent alleged and endeavored to prove that the discharges of Berry,.Kalmbach, Hanselinann, and Maluske, on February 4, 1948, were motivated bylegal causes.To some extent-perhaps, he may have been motivated by. legalconsiderations, but, in view of his entire course of conduct, his investigation ofunion activity, and upon the preponderance of the credible evidence, having con-sidered all the evidence carefully, the undersigned is unable to conclude that anyof these complainants were discharged for cause."No satisfactory proof waspresented to show reduction of pay roll, or replacement by better production,workers, in the bindery department.January 31, 1948, was the day of the union organizational meeting. It cameto Respondent's attention and he went into action, to counteract its purposes, inthe early morning of February 4, 1948.He discharged two of the binderyworkers before 9 a. in. when he began his investigation among his binderyemployees. .Wiltse interrogated employees himself, and directed others of managementstatus to do the same.He also threatened to close the bindery if it was organized.Looking at it in the light most favorable to the Respondent, the undersignedfinds that such interrogations, conduct, and statements, constituted an unwar-ranted intrusion into the organizational affairs of his employees.Such investi-gation continued into the afternoon and he discharged the other two unionadherents about 3: 30 p. in. Such investigation and the reasonable implicationsflowing therefrom are violations of the Act and are found to constitute interfer-ence, restraint, and coercion.The Respondent's contention, that proof of actualcoercion is essential, is resolved against him "The undersigned further finds that the fact that Respondent was operatingother departments of his plant under union contracts, or renewals thereof, is notcontrolling as to motivation for the discharges.87The undersigned is convinced, and upon the entire record finds, that Berry,Kalmbach, Hanselmann, and Maluske were discharged on February 4, 1948,because of their union membership and activities, and that by their discharges,the Respondent has discriminated in regard to their hire and tenure of employ-ment, thereby discouraging membership in. a labor organization.The under-signed finds further that by such discharges, and by such investigation, conduct,and statements, the Respondent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing his employees in the exercise ofrights guaranteed in Section 7 of the Act.94The only evidence tending to show that Maluske was incompetent was Wiltse's vagueand general assertion that he had had very little or no previous experience in that typeof work and "seemed to be" inefficient.He related no facts in support of his conclusions.36Where anti-union considerations precipate discharge.Such discharge is discriminatoryand prohibited by the Act, even though valid reasons exists which might warrant thisaction.Spencer Auto Electric, Inc.,73 N. L. R. B. 1416.86 Interrogation of employees concerning union membershipisperseviolative of Act,since such conducttendsto interfere with free exercise of employee rights under Act ;actual coercion of employee is immaterial to finding of conduct proscribed by Section 8 (1)of Act.SewellManufacturingCompany,72 N. L.It.B. 85.87Servel, Inc., 57N. L. It. B. 1383. ANN ARBOR PRESSIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE81The activities of the Respondent set forth in Section III, above, occurring in,connection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce-among the several States, and have led and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that he cease and desist therefrom,and take certain affirmative action designed to effectuate the policies of the Act..It has been found that the Respondent discriminatorily discharged Eva Berry,Donald R. Kalmbach, Robert W. Hanselmann, and Harry G. Maluske. It will,therefore be recommended that the Respondent offer to said employees imme-diate and full reinstatement to their former or substantially equivalent posi-tions,39without prejudice to their seniority or other rights and privileges, andthat he make the four named employees whole for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them by pay-ment to each of them a sum of money equal to that which he or she normallywould have earned as wages from the date of the discharges to the date when,pursuant to the recommendations herein, the Respondent shall offer them reinstatement, less the net earnings of each during said period.".It will also be recommended that the complaint, so far as it alleges discrimina-tion by the Respondent against Mary A. Reed and Marjorie A. Lolmaugh, be dis-missed.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.Arthur J. Wiltse, doingbusinessas The Ann ArborPress, is engaged in,commerce within the meaning of Section 2 (6) and (7) of the Act.2.Bindery Workers Union Local 20, International Brotherhood of Bookbinders,-A. F. L. is a labor organization within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of Eva.Berry, Donald R. Kalmbach, Robert W. Hanselmann, and Harry G. Maluske,and thereby discouraging membership in Bindery Workers Union Local 20,International Brotherhood of Bookbinders, A. F. L., the Respondent has engaged,in and is engaging in unfair labor practices, within the meaning of Section 8 (a)(3) of the Act.4.By interfering with, restraining, and coercing his employees in the exercise-of rights guaranteed in Section 7 of the Act, the Respondent has engaged in and is33The term"former or substantially equivalent positions"is intended to mean "formerpositionswhereverpossible,but if such positions are no longer in existence,then to sub-stantially equivalent positions."SeeMatter of The ChaseNational Bank of the City of-New York, San Juan, Puerto Rico,Branch,65N. L. R. B. 827.39 SeeMatter of Crossett Lumber Company,8 N. L. R.B. 440, 497-498;Republic Steel.CorporationV.N. L.R. B., 311 U. S. 7. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDengaging in unfair labor practices, within the meaning of Section 8 (a) (1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.6.The Respondent has not discriminated against Mary A. Reed and MarjorieA. Lolmaugh, as alleged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record herein, the undersigned recommends that the Respondent,Arthur J. Wiltse, doing business as The Ann Arbor Press, his officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Bindery Workers Union Local 20, Interna-tional Brotherhood of Bookbinders, A. F. L., or any other labor organization ofits employees, by in any manner discriminating in regard to their hire and ten-ure of employment or any term or condition of employment;(b) Interrogating employees in any manner as to their union activities, views,sympathies or membership;(c)Threatening closing of his plant in the event his employees form or joina union ;(d) In any other manner interfering with, restraining, or coercing his em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist Bindery Workers Union Local 20, International Brother-hood of Bookbinders, A. F. L., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or other mutual aid orprotection, and to refrain from any and all of such activities except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized in Section 8 (a)(3) of the Act, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer to Eva Berry, Donald R. Kalmbach, Robert W. Hanselmann, andHarry G. Maluske immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or other rightsand privileges ;(b)Make whole Eva Berry, Donald R. Kalmbach, Robert W. Honselmann, andHarry G. Maluske for any loss of pay each may have suffered by reason of thediscrimination against him or her by payment to him or her of a sum of moneyequal to the amount each would normally have earned as wages from the date ofthe discrimination against him or her to the date of the Respondent's offer of rein-statement to a former or substantially equivalent position, less his or her netearnings during such period ;(c)Post at his plant in Ann Arbor, Michigan, copies of the notice attachedhereto,marked "Appendix." Copies of said notice, to be furnished by theRegional Director for the Seventh Region, shall, after being duly signed bythe Respondent's representative, be posted by him and maintained by him fora period of sixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to his employees are customarily posted.Reason- ANN ARBOR PRESS83able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced or covered by any other material ;(d)Notify the Regional Director for the Seventh Region in writing withintwenty (20) days from the date of the receipt of Intermediate Report andRecommended Order what steps the Respondent has taken to comply therewith.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report the Respondent notifies the said RegionalDirector in writing that he will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.It is also recommended that the complaint, so far as it alleges that the Re-spondent discriminated in regard to the hire and tenure of employment of MaryA. Reed and Majorie A. Lolmaugh, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C:, an original and sixcopies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upontogether with the original and six copies of a brief in support thereof; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filingthe same shall serve a copy thereof upon each of the other parties. Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mime-ographed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permissionto argue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of service of the order trans-ferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the afore-said Rules and Regulations, the findings, conclusions, recommendations, andrecommended order herein contained shall, as provided in Section 203.48 ofsaid Rules and Regulations, be adopted by the Board and become its findings,conclusions, and order, and all objections thereto shall be deemed waived forall purposes.Dated at Washington, D. C., this 4th day of February 1949.MYERS D. CAMPBELL,Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:857829-50-vol. 85-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge any employee because of his membership in oractivity on behalf of BINDERY WORKERS UNION LOCAL 20, INTERNATIONALBROTHERHOOD OF BOOKBINDERS, A. F. L., or any other labor organization.WE WILL NOT interrogate our employees in any manner as to their unionactivities, views, sympathies, or membership.WE WILL NOT threaten to close our plant if our employees join or form a.labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named union or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain from anyand all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to Eva Berry, Donald R. Kalmbach, Robert W. IIansel-mann, and Harry G. Alaluske immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice. to any sen-iority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of the discrimination againstthem.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminatein regardto the hire or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalf of BINDERYWORKERS UNION LOCAL 20, INTERNATIONAL BROTHERHOOD OF BOOKBINDERS, A. F. L.,or any other labor organization.ARTHUR .I. WILTSE,doing businessas THE ANN ARBOR PRESS,Employer.By -------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for sixty (60) days from the date hereof, andmust not bealtered, defaced, or covered by any other material.